Title: To Thomas Jefferson from Lydia Heckle, 23 March 1808
From: Heckle, Lydia
To: Jefferson, Thomas


                  
                     May it please your excellency, 
                     
                        on or before 23 Mch 1808
                     
                  
                  We, who have hereunto subscribed our names, the wives, fathers and brothers of Americans, prisoners at Carthagena in South America, presuming to request your excellency’s attention, for a moment, to the situation of those wretched captives, do, in their behalf, implore such assistance as it may be consistent with the policy of the government to afford them; and ask of the mercy what we dare not claim from the justice of their offended country.   For this our abrupt intrusion upon your excellency’s notice, we offer no apology; being well assured that it will find its excuse in the breast of one, who considers by whom, and under what circumstances is committed. Neither do we intend to enter upon an unnecessary detail of facts, of which your excellency must already be informed. It shall be sufficient, therefore, to mention, that of the sixty associates of General Miranda, whose unhappy lot it has been to pay the forfeit of his crime, there are still remaining at Carthagena thirty nine; the greater part of them in close confinement, and loaded with fetters; the rest condemned to labour on the public works, beneath the vertical and burning Sun of that tropical climate. From the letters of these unfortunate men we have received assurances, which other information derived from various sources has led us to beleive, that the Spanish Government is not so unfavorably disposed towards them but that some interference on the part of our’s might effect their release; or if that is to be despaired of, at least some amelioration of their present condition; a condition, which a late unsuccessful attempt to regain their liberty is like to render, in future, still more insupportable.
                  Disclaiming all attempt to justify the conduct of these our relatives; a conduct, which we are conscious admits not of justification, we cannot, however, but think that the demands of justice have been satisfied; that their past and present sufferings have abundantly atoned for their offence. An offence, which we trust will appear to your excellency in some degree extenuated, when it is considered, that many were led to the commission of it by extreme youth and inexperience; that some, as was the fact, were compelled to what they did by actual force employed; that others were seduced by the hope, a pardonable hope, of redeeming their families from poverty and want; while such as fall within neither of the above descriptions, were deluded by their artful chief into a false, a fatal beleif, that they were engaging in an enterprise not merely lawful, but commendable; an enterprise sanctioned by a just and adequate authority; an enterprise, which should advance their own fortunes, and at the same time extend the liberty they, then, themselves enjoyed to thousands, who, they were taught to beleive, groaned beneath the most complicate tyranny and oppression. We beseech your excellency to reflect that our claim to mercy derives additional strength from the consideration, that while the original contrivers of this criminal project, and the chief actors in the partial execution of it have escaped with comparative impunity, the punishment due to them has fallen upon the heads of those, who were betrayed into an almost involuntary participation of their guilt; has been extended even to us their unoffending families.   We have been encouraged to hope that, by an humble representation of these circumstances, your excellency might be induced (compassionating, as a man, whom, as a magistrate, you must condemn) to extend to these our lost relations whatever aid it may be within your competence to bestow; but farther than thus to express our hopes we presume not to interfere; leaving altogether to your excellency’s better judgment the choice of those measures, which it may be proper to pursue— 
                  
                     Lydia Heckle wife of David Heckle five Children
                     and mother of Joseph L. Heckle
                      17 other signatures
                  
               